


Exhibit 10.24

 

SILICON GRAPHICS, INC.

CONSULTING AGREEMENT

 

This CONSULTING AGREEMENT is made and entered into as of June 1, 2002, by and
between Arthur L. Money, a                            organized under the laws
of                              (“Consultant”), having a place of business at
210 W. Alexandria Ave., Alexandria, VA 22302 and Silicon Graphics, Inc., a
Delaware corporation (“SGI”), having a place of business at 1600 Amphitheatre
Parkway, Mountain View, CA 94043-1351.

 

WHEREAS, Consultant is in the business of providing consulting services; and

 

WHEREAS, SGI desires Consultant to provide its consulting services to SGI, and
Consultant desires to provide such services to SGI.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.0. DEFINITIONS.

        1.1. “Agreement” means this Consulting Agreement.

 

        1.2. “Confidential Information” means any information of SGI, including,
but not limited to that regarding SGI’s business, customers, employees,
marketing, operations, technology, products and the like, which should
reasonably be understood to be non-public, proprietary and/or confidential in
nature.

 

        1.3. “Consultant” means the individual or independent business entity
identified above and, individually and collectively, the agents, employees,
officers, partners and principals of such individual or business entity.

 

        1.4. “Licensed Rights” means any preexisting intellectual property
rights owned and/or licensable by Consultant, its employees or any third party
that are required for SGI to exercise its rights in the Work Product or benefit
from Services.

 

        1.5. “Services” means the services to be performed by Consultant
hereunder, which shall be described on Exhibit A hereto.

 

        1.6. “Work Product” means any and all concepts, data, designs, ideas,
information, inventions, know-how, processes, techniques, and works of
authorship or the like developed or created by Consultant during the course of
performing Services, regardless of the form of embodiment. Work Product shall
(i) include all copyrights, patents, trademarks, trade secrets or other
intellectual property rights associated therewith, and (ii) in the case of
copyrights, be considered (to the extent permitted by law) works made for hire
within the meaning of the Copyright Act (17 U.S.C. § 101 et seq.). Work Product
does not and is not intended to include off the shelf training materials or
training products developed by a trainer or training company for group or
individual learning, regardless of whether the materials or product are modified
for use at SGI.

 

2.0. INDEPENDENT CONTRACTOR STATUS.  The parties acknowledge and agree that
Consultant is an independent contractor and not an employee, agent, joint
venturer or partner of SGI. Consultant acknowledges and agrees that, as an
independent contractor, Consultant will not be entitled to (i) make a claim for
unemployment, worker’s compensation or disability, or (ii) receive any vacation,
health, retirement or other benefits, pursuant to this Agreement or Consultant’s
relationship with SGI. SGI will not make state or federal unemployment insurance
contributions on behalf of Consultant, or withhold FICA (Social Security)
contributions or state and federal income taxes from its payments to Consultant.
Consultant agrees that it shall make such contributions and withhold such taxes
for any of its employees performing Services. Consultant’s Federal taxpayer
identification number is ###-##-#### and local business license/permit number is
N/A - pending.

 

3.0. PERFORMANCE OF SERVICES.

 

        3.1. Services; Progress Reports. Consultant agrees to provide the
Services to SGI, and to promptly deliver to SGI any Work Product resulting from
the performance of Services. Consultant will report its progress on its
performance of Services to SGI at the time and in the manner reasonably
requested by SGI.

 

 

1

--------------------------------------------------------------------------------


 

        3.2. Method of Performing and Scheduling of Services. Consultant will
determine the general method, details and means of performing the Services,
provided that Consultant shall strictly observe any SGI policies or procedures
applicable to the workplace if using the premises and/or equipment of SGI.
Consultant will use its best efforts to complete the Services in accordance with
the schedule set forth on Exhibit A.

 

        3.3. Changes in Scope of Work. SGI shall have the right to change the
scope of the Services, if, (i) such change is reasonably acceptable to
Consultant; and (ii) the parties mutually agree on the terms applicable to any
such change, including changes to Consultant's compensation (if any), which
shall be set forth in a signed, written amendment to this Agreement.

 

4.0. COMPENSATION; INVOICES AND PAYMENT.

 

        4.1. Compensation and Expenses. SGI will pay the applicable amount(s)
set forth on Exhibit A to Consultant following Consultant's completion and
delivery, and SGI's acceptance of, the Services and Work Product. Consultant
shall be responsible for all costs and expenses incidental to its performance of
the Services, except as otherwise expressly set forth on Exhibit A.

 

        4.2. Invoices and Payment. Consultant shall submit invoices to SGI at
least every thirty (30) days, but not more often than weekly (once every five
(5) working days), together with sufficiently detailed information for SGI to
verify all invoice items. SGI will pay Consultant net thirty (30) days after
SGI's receipt of Consultant's invoice or acceptance of Services and/or Work
Product, whichever is later. SGI will not be liable for and will not pay any
invoice that Consultant submits to SGI more than ninety (90) days after
Consultant performed and SGI accepted the associated Services.

 

5.0. CONFIDENTIAL INFORMATION.

 

        5.1. Confidential Information. Consultant shall maintain in strict
confidence all Confidential Information that Consultant receives in the course
of providing Services or otherwise in connection with its relationship with SGI,
and shall use Confidential Information only for the specific purposes of
performing Consultant's obligations hereunder, and to comply in all respects
with federal securities and other applicable laws with respect to Confidential
Information.

 

        5.2. Exclusions. The restrictions in Section 5.1 above shall not apply
to information that Consultant can clearly show (i) was already lawfully known
to Consultant; (ii) was independently developed by Consultant; (iii) becomes
rightfully known to Consultant from another source, without restriction on
subsequent disclosure or use; or (iv) is or becomes part of the public domain
through no wrongful act of Consultant.

 

6.0. OWNERSHIP OF WORK PRODUCT; LICENSED AND RESIDUAL RIGHTS.

 

        6.1. Ownership of Work Product. Consultant agrees that, in consideration
for SGI's payment to Consultant hereunder, Consultant agrees to assign on an
exclusive basis all of Consultant's right, title and interest in and to the Work
Product to SGI. Accordingly, Consultant agrees that it shall (i) not use any
Work Product for the benefit of any party other than SGI, (ii) execute an
assignment agreement in the form attached hereto as Exhibit B on completion of
Services, and (iii) perform such other acts (including, but not limited to,
cooperating with and assisting SGI in the protection and enforcement of SGI's
rights in the Work Product, by adjudication or otherwise) and execute such other
documents and instruments as SGI may now or hereafter deem reasonably necessary
or desirable to evidence the transfer of sole ownership of all Work Product to
SGI. If, by operation of law, Consultant is deemed to retain any rights in and
to any intellectual property created hereunder, Consultant, to the extent that
any such rights conflict with any assignment of rights made by Consultant to SGI
hereunder, hereby waives all such rights.

 

        6.2. Licensed Rights. To the extent Licensed Rights are required under
this Agreement, Consultant grants or will cause to be granted to SGI before the
expiration of the term hereof a fully-paid, irrevocable, worldwide,
non-exclusive license and right to make, have made, sell, possess, use,
disclose, reproduce, prepare derivative works based on, distribute, perform and
display works, products or the like that incorporate or are based on, in whole
or in part, Licensed

 

2

--------------------------------------------------------------------------------


 

Rights, Consultant represents that there shall be no Licensed Rights required
hereunder unless specifically noted and described on Exhibit A.

 

        6.3. Residual Rights of Consultant. Notwithstanding anything to the
contrary herein, Consultant shall be free to use its general skills, know-how
and expertise in the course of providing its services to others, provided that
Consultant shall not specifically disclose any Confidential Information and/or
provide Work Product to any third party in so doing.

 

7.0. WARRANTIES.

 

        7.1. Warranties. Consultant represents and warrants to SGI that:

 

                a. General. Consultant has all requisite right and authority to
enter into this Agreement, and the performance of its obligations hereunder will
not conflict with any of its agreements with or obligations to any third party.

 

                b. Independent Contractor. Consultant will establish and
maintain its status as an independent contractor by participating in SGI's
independent contractor evaluation and scoring process from time to time as
specified by SGI.

 

                c. Performance of Services. Consultant will perform all Services
in a good and workmanlike manner, in accordance with the best practices of
Consultant's industry, and the Services and Work Product will conform to the
applicable specification and/or statement of work set forth herein.

 

                d. Year 2000 Compliance. To the extent that Work Product,
Licensed Rights and any other deliverable items hereunder are comprised of
computer hardware and/or software, such items will use a four (4) digit
representation of the year and process (including, without limitation,
inputting, outputting, retrieving and storing) without error information and/or
data that includes or refers to dates and/or time on any day in any year before,
during, and after the twenty-first century, including any leap day or year.

 

                e. Intellectual Property Rights. The Work Product, Licensed
Material and any associated deliverables shall not violate any patent,
copyright, trademark, trade secret or other intellectual property right of any
third party.

 

        7.2. Warranty Exclusions. THE FOREGOING WARRANTIES ARE EXCLUSIVE, AND
CONSULTANT DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR IPLIED, INCLUDING, WITHOUT
LIMITATION, ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

8.0. INSURANCE. Consultant shall obtain and maintain in full force and effect
during the term of this Agreement (i) commercial general liability insurance
(including contractual liability coverage) with coverage limits of not less than
One Million Dollars ($1,000,000) per occurrence, naming SGI as an additional
insured thereunder, (ii) auto liability insurance with coverage limits of not
less than One Million Dollars ($1,000,000) per occurrence, naming SGI as an
additional insured thereunder, and (iii) worker's compensation insurance as
required by law. At the time of execution of this Agreement, Consultant shall
provide SGI with a certificate of insurance evidencing the insurance coverages
required under this Section 8. The insurance companies now or hereafter issuing
the foregoing insurance policies shall be reasonably acceptable to SGI. Any
modification, renewal, replacement or cancellation of such insurance coverages
shall require at least thirty (30) days prior written notice to SGI.

 

9.0. INDEMNIFICATION. Consultant shall indemnify, defend and hold SGI harmless
from and against any and all third party claims, suits, proceedings, damages,
costs, liabilities and expenses (including, without limitation, reasonable
attorneys' fees) arising from the negligence or willful misconduct of Consultant
in connection with Consultant's performance of Services or relationship with SGI
hereunder. The foregoing indemnification shall also apply to damage or loss to
the property of SGI arising from the actions or inactions of Consultant's
employees or agents, whether in the course of their employment or not, including
but not limited to acts of theft, vandalism or the like.

 

10.0. TERM; TERMINATION.

 

        10.1. Term. This Agreement will become effective on the date first set
forth above and will continue in effect through the earlier of the completion of
the Services and delivery of the Work

 

3

--------------------------------------------------------------------------------


 

Product, or the completion date set forth on Exhibit A, unless terminated
earlier in accordance with this Section 10.

 

10.2. Termination of Services and/or Agreement for Convenience by SGI. SGI may
terminate this Agreement and/or all or any portion of the Services by giving
written notice to Consultant.  On receipt of such notice, Consultant shall cease
providing Services, advise SGI of the extent to which Consultant has completed,
and collect and deliver to SGI whatever Work Product then exists, regardless of
the form of embodiment, in the manner requested by SGI.  After SGI receives and
accepts Consultant’s detailed statement of any termination-related expenses and
costs incurred by Consultant, SGI shall make a final settlement payment to
Consultant for all work performed through the date of such termination within
thirty (30) days.

 

10.3. Termination of Agreement for Default. If a party fails to cure any breach
of its obligations hereunder within ten (10) days after its receipt of written
notice thereof from the other party, then the other party may terminate this
Agreement at any time thereafter by providing the defaulting party with written
notice of termination.

 

10.4. Delivery Of Materials Upon Termination. Consultant agrees, covenants and
promises that, in the event of termination or expiration of this Agreement for
any reason, Consultant will promptly and without request surrender and deliver
to SGI all materials containing, embodying or otherwise evidencing any
Confidential Information, regardless of whether any such item or the information
therein was prepared, produced or authored by Consultant, except that Consultant
may retain a copy of this Agreement for its records.

 

10.5. Survival. Sections 5,6,7,10.5,11.1,11.2 and 11.8 hereof shall survive the
expiration of earlier termination of this Agreement.

 

11.0. EXPORT CONTROL REGULATIONS AND DEEMED EXPORTS

 

11.1. Consultant will not directly or indirectly transmit, by way of
transshipment, export, re-export diversion or otherwise, any Work Product or
Confidential Information to any destination or location outside the United
States except as authorized by SGI and in accordance with the U.S. export
control laws and regulations.

 

11.2. Consultant acknowledges that the export control laws may apply to the
disclosure or release of certain technology and software to a foreign national
located in the United States, and that Consultant will not release to any
unprotected foreign national any Work Product or Confidential Information except
as authorized by SGI and in accordance with U.S. export control laws and
regulations.

 

11.3. In order to comply with U.S. export control laws and regulations,
Consultant agrees that it will not assign any unprotected foreign national to
work on SGI projects unless Consultant has: (i) identified the unprotected
foreign national to SGI; (ii) provided SGI with all information necessary for
SGI to make an export licensing determination; and, (3) has received from SGI
permission to assign such unprotected foreign national to SGI’s work.
“Unprotected foreign national” shall mean a person who is not a protected
individual under the immigration and Naturalization Act ("INA") (8 U.S.C. sec.
1324b(a)(3)), Protected individuals generally include U.S. citizens, U.S.
nationals, lawful permanent residents, lawful temporary residents, refugees and
asylees. Possession of a valid work visa does not necessarily confer protected
individual status on an individual.

 

12.0. GENERAL.

 

12.1. Resolution of Disputes.  The parties agree that they will make good faith
efforts to settle any dispute, claim or controversy arising out of or relating
to this Agreement by discussion, negotiation and/or mediation.

 

12.2. Governing Law; Venue, Waiver of Jury Trial.  This Agreement shall be
governed by and interpreted in accordance with the laws of the State of
California, excluding its choice of law rules.  Any adjudicated dispute
regarding the interpretation or validity of or otherwise arising out of this
Agreement, or relating to Services provided under this Agreement, shall be
subject to the exclusive jurisdiction of the California state courts in and for
Santa Clara, County, California (or, if there is federal jurisdiction, the U.S.
District Court for the Northern District of California), and SGI and Consultant
agree to submit to the personal and exclusive jurisdiction and venue of

 

4

--------------------------------------------------------------------------------


 

these courts.  The parties hereto expressly waive any right they have to a jury
trial and agree that any court proceeding under this Agreement shall be tried by
a judge without a jury.

 

12.3. Non-exclusive Relationship.  This Agreement is non-exclusive.  Consultant
shall have the right to perform work for others during the term of this
Agreement.  SGI may cause similar work to be performed by its own personnel or
other contractors or consultants during the term of this Agreement.

 

12.4. Record Keeping.  Consultant agrees to keep records regarding its
performance of Services and invoices to SGI for a period of at least three (3)
years after the expiration or termination of this Agreement, and that it shall
produce such records for inspection and audit by SGI on SGI’s written request.

 

12.5. Representation by Counsel.  Consultant herby certifies and represents that
it has been, or had the opportunity to be, represented by counsel in the
negotiation of this Agreement.

 

12.6. Assignment.  No portion of this Agreement or any of Consultant’s rights
(including, without limitation, the right to payment hereunder) duties or
obligations hereunder may be assigned and/or delegated by Consultant.

 

12.7. Modifications.  Any modifications of this Agreement shall be in writing
and signed by both parties.

 

12.8. Complete Agreement.  This Agreement, including all attachments hereto,
constitutes the complete and exclusive statement of the agreement between SGI
and Consultant, and it supersedes all proposals, oral or written, and all other
communications between SGI and Consultant relating to the subject matter of this
Agreement.

 

 

 

SILICON GRAPHICS, INC.

 

CONSULTANT

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ LANG CRAIGHILL

 

By:

/s/ ARTHUR L. MONEY

 

LANG CRAIGHILL

 

ARTHUR L. MONEY

 

NAME (PRINT OR TYPE)

 

NAME (PRINT OR TYPE)

 

 

 

 

 

Sr. Director, SGI Federal

 

—

 

TITLE

 

TITLE

 

May 30, 2002

 

May 30, 2002

DATE

 

DATE

 

 

 

5

--------------------------------------------------------------------------------


 

 

EXHIBIT A
DESCRIPTION OF SERVICES, WORK PRODUCT, AND COMPENSATION

 

 

Item #

 

Description of Services and Work Product

 

Completion
Date

 

Payment on
Completion
(if any)

 

 

 

 

 

 

 

 

 

 

 

Review of SGI DOD & Intelligence programs

 

6/1/02

 

$3000

 

 

 

Review of SGI core capabilities & technologies

 

6/15/02

 

$3000

 

 

 

Provide overview of DOD C4I initiatives part 1

 

7/5/02

 

$3000

 

 

 

Provide overview of DOD C4I initiatives part 2

 

7/20/02

 

$3000

 

 

 

Provide info on current Administration directions

 

8/5/02

 

$3000

 

 

 

Review of key technology issues in DOD

 

8/20/02

 

$3000

 

 

 

Review of key technology issues in Intel Community

 

9/5/02

 

$3000

 

 

 

Evaluate SGI's strategies concerning DISA part 1

 

9/20/02

 

$3000

 

 

 

Evaluate SGI's strategies concerning DISA part 2

 

10/6/02

 

$3000

 

 

 

Evaluate SGI's strategy in C4I visualization

 

10/25/02

 

$3000

 

 

 

Review SGI SWC CRADA

 

11/6/02

 

$3000

 

 

 

Review SGI USAF & Space program efforts (SBIRS)

 

11/25/02

 

$3000

 

 

 

Provide Pentagon Leadership overview

 

12/8/02

 

$3000

 

 

 

Review DARPA initiatives

 

12/30/02

 

$3000

 

 

 

Evaluate SGI Hill Agenda items for FY 2003

 

1/10/03

 

$3000

 

 

 

Review technology leadership in DOD C4I

 

1/25/03

 

$3000

 

 

 

Establish & participate in executive meeting

 

2/15/03

 

$3000

 

 

 

   With the Sr. Mgt. of Key Systems Integrators

 

 

 

 

 

 

 

   Such as Boeing, Lockheed Martin, Raytheon, TRW, Etc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Additional work products will be added by 12/31/01

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mileage, parking, and meal expenses will be reimbursed. Mileage will be
reimbursed at a rate of $.346 per mile.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Statement of Work or Project Description/Quotation of Consultant Attached:   
Yes                No    ü     

 

 

 

/s/ ARTHUR L. MONEY

/

May 30, 2002

Consultant (by/date)

 

 

 

 

 

/s/ LANG CRAIGHILL

/

May 30, 2002

SGI (by/date)

 

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT B
ASSIGNMENT OF INTELLECTUAL PROPERTY RIGHTS

 

[NOT APPLICABLE TO PROVIDERS OF OFF THE SHELF
TRAINING MATERIALS OR TRAINING PRODUCTS]

 

This ASSIGNMENT OF INTELLECTUAL PROPERTY RIGHTS ("Assignment") is made and
entered into this 1 day of June 2001, by and between Mr. Arthur L. Money
("Consultant") and Silicon Graphics, Inc. ("SGI").

 

Consultant and SGI have entered into a Consulting Agreement (the "Agreement") of
even date herewith pursuant to which Consultant has agreed to provide Services
and/or create certain Work Product for SGI. Unless otherwise defined herein, the
defined terms used in this Assignment shall have the same meanings as set forth
in the Agreement.

 

1.0. DESCRIPTION OF WORK PRODUCT.  Work Product consists of and is described
as:  DOD C4I related efforts, as outlined in Exhibit A.

 

2.0. ASSIGNMENT AND TRANSFER OF INTELLECTUAL PROPERTY RIGHTS. In consideration
of SGI's obligation to pay Consultant the compensation described on Exhibit A to
the Agreement, Consultant hereby grants, assigns, conveys and transfers, and
agrees to grant, assign, convey and transfer from time to time, on an exclusive
basis, to SGI all of Consultant's right, title and interest in and to all Work
Product now or hereafter created or developed by Consultant during the course of
performing the Services, without the necessity of further consideration. This
Assignment shall be operative with respect to all intellectual property rights
in and to all Work Product, including, without limitation, (i) all copyrights
worldwide, including all rights of registration and publication, rights to
create derivative works, and all other rights incident to copyright ownership,
for the residue now unexpired of the present term of any and all such copyrights
and any term thereafter during which the Work Product shall be entitled to
copyright, and (ii) all trade secrets, inventions, know-how, ideas and
confidential information embodied or reflected in Work Product, for the longest
period of protection accorded to such interests under applicable law. This
Assignment shall be binding upon and inure to the benefit of the parties hereto
and their respective successors, assigns and legal representatives.

 

 

/s/ ARTHUR L, MONEY

/

May 30, 2002

Consultant (by/date)

 

 

 

 

 

/s/ LANG CRAIGHILL

/

May 30, 2002

SGI (by/date)

 

 

 

7

--------------------------------------------------------------------------------

